SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) RDA Microelectronics, Inc. (Name of Issuer) Ordinary Shares, par value US$0.01 per share (Title of Class of Securities) 749394 102 (CUSIP Number) Scott A. Arenare, Esq. Managing Director and General Counsel Warburg Pincus LLC 450 Lexington Avenue New York, New York 10017 (212) 878−0600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: Maurice Hoo, Esq. Orrick, Herrington & Sutcliffe 43/F, Gloucester Tower, The Landmark 15 Queen’s Road Central, Hong Kong +852-2218-9100 November 19, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedulebecause of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.x Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 23 Page 2 of 23 Pages CUSIP No. 749394 102 1. Names of Reporting Persons. WP Microelectronics Holdings Ltd. 2.
